Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 1 of 24 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

CYNTHIA ESTELLE,                                            )
                                                            )
                      Plaintiff,                            )       1:20-cv-02543
                                                            )
       v.                                                   )
                                                            )
BLUESTEM BRANDS, INC., d/b/a FINGERHUT,                     )
LENDINGCLUB CORPORATION, and                                )
WEBBANK,                                                    )
              Defendants.                                   )

                                          COMPLAINT

       NOW COMES the plaintiff, CYNTHIA ESTELLE, by and through her attorneys,

SMITHMARCO, P.C., and for her complaint against the defendants, BLUESTEM BRANDS,

INC., d/b/a FINGERHUT, LENDINGCLUB CORPORATION and WEBBANK, Plaintiff states

as follows:

                               I.        PRELIMINARY STATEMENT

       1.      This is an action for actual and statutory damages for violations of the Fair Credit

Reporting Act (hereinafter “FCRA”), 15 U.S.C. §1681, et. seq.

                                   II.    JURISDICTION & VENUE

       2.      Jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et. seq.,

and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

       3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b).

                                          III.   PARTIES

       4.      CYNTHIA ESTELLE, (hereinafter, “Plaintiff”) is an individual who was at all

relevant times residing in the City of Avon, County of Hendricks, State of Indiana.




                                            Page 1 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 2 of 24 PageID #: 2




       5.      At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

U.S.C. §1681a(c).

       6.      BLUESTEM BRANDS, INC., d/b/a FINGERHUT (hereinafter “FINGERHUT”),

is a catalog and online retailer engaged in providing financing and other financial services within

the State of Indiana. FINGERHUT’s principal place of business is located in the State of

Minnesota, and FINGERHUT is incorporated in the State of Minnesota.

       7.      At all relevant times FINGERHUT was a “person” as that term is defined by 15

U.S.C. §1681a(b).

       8.      LENDINGCLUB CORPORATION (hereinafter “LENDINGCLUB”) is a peer-to-

peer lending company engaged in providing consumer loans and financing as well as other

financial services within the State of Indiana. LENDINGCLUB’s principal place of business is

located in the State of California, and LENDINGCLUB is incorporated in the State of Indiana.

       9.      At all relevant times LENDINGCLUB was a “person” as that term is defined by 15

U.S.C. §1681a(b).

       10.     WEBBANK is an industrial bank engaged in providing consumer loans and

financing as well as other financial services within the State of Indiana. WEBBANK’s principal

place of business is located in the State of Utah, and WEBBANK is also incorporated in the State

of Utah.

       11.     In partnership with FINGERHUT, WEBBANK is the national issuer of certain

FINGERHUT credit accounts and installment loans, which can be used to finance purchases with

FINGERHUT.




                                           Page 2 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 3 of 24 PageID #: 3




       12.    In partnership with LENDINGCLUB, WEBBANK is the national issuer of

unsecured personal loans, small business loans, and automobile refinance loans through the

LENDINGCLUB platform.

       13.    At all relevant times WEBBANK was a “person” as that term is defined by 15

U.S.C. §1681a(b).

                        IV.    ALLEGATIONS COMMON TO ALL COUNTS

       14.    As alleged in this pleading, “credit reports” are “consumer reports” as that term is

defined by 15 U.S.C. §1681a(d).

       15.    Prior to July 22, 2018, Plaintiff had an account with FINGERHUT.

       16.    Upon information and belief, the account Plaintiff had with FINGERHUT was a

credit account that was issued by WEBBANK.

       17.    On July 22, 2018, Plaintiff filed a Chapter 7 bankruptcy petition (hereinafter, the

“Bankruptcy Petition”) in the United States Bankruptcy Court for the Southern District of Indiana

(hereinafter, the “Bankruptcy Court”), commencing bankruptcy case number 18-05563-RLM.

       18.    At the time Plaintiff filed her Bankruptcy Petition, she owed a debt to WEBBANK,

as the issuer of her credit account with FINGERHUT (hereinafter, “the Debt”).

       19.    The Debt was for a deficiency balance that remained on Plaintiff’s FINGERHUT

credit account, which was issued by WEBBANK.

       20.    Plaintiff scheduled the Debt in her Bankruptcy Petition.

       21.    On or about October 30, 2018, the Bankruptcy Court entered an order discharging

Plaintiff’s debts, thereby extinguishing her liability for the Debt (hereinafter, “the Discharge

Order”).




                                          Page 3 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 4 of 24 PageID #: 4




       22.     When the Bankruptcy Court entered the Discharge Order, the business relationship

ended between Plaintiff and FINGERHUT as to the credit account.

       23.     When the Bankruptcy Court entered the Discharge Order, the debtor-creditor

relationship ended between Plaintiff and WEBBANK as to the Debt.

       24.     Moreover, at the time of Plaintiff’s discharge, there were no assets in the

bankruptcy estate from which to make any distribution to Plaintiff’s potential creditors.

       25.     Given that Plaintiff’s bankruptcy discharge resulted in a Report of No Distribution

(i.e., Plaintiff had no assets in her estate to distribute to any creditors), any unsecured debts that

were incurred prior to the filing of Plaintiff’s bankruptcy petition are considered discharged,

irrespective of whether the debt was specifically listed in Plaintiff’s schedule of creditors, filed as

part of her Bankruptcy Petition.

       26.     The Debt, and any other account(s) Plaintiff had with WEBBANK, or that had been

assigned to WEBBANK, and that had been incurred prior to the date Plaintiff filed her Bankruptcy

Petition, were effectively discharged as of the date of the Discharge Order.

       27.     On or about October 31, 2018, the Bankruptcy Court served a Certificate of Notice

on FINGERHUT, which included a copy of the Discharge Order, via electronic transmission.

       28.     As of October 31, 2018, FINGERHUT was effectively put on notice that any debt

incurred prior to the filing of Plaintiff’s Bankruptcy Petition was discharged.

       29.     Upon information and belief, FINGERHUT sent a copy of the Certificate of Notice,

including a copy of the Discharge Order, to WEBBANK as its partner and issuer of Plaintiff’s

FINGERHUT credit account.




                                            Page 4 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 5 of 24 PageID #: 5




       30.    Upon information and belief, as of October 31, 2018, WEBBANK was effectively

put on notice that any debt incurred prior to the filing of Plaintiff’s Bankruptcy Petition was

discharged.

       31.    At no time since October 30, 2018 has Plaintiff opened any accounts with

FINGERHUT.

       32.    At no time since October 30, 2018 has Plaintiff had any personal business

relationship with FINGERHUT.

       33.    At no time since October 30, 2018 has Plaintiff owed any debt to WEBBANK.

       34.    At no time since October 30, 2018 has Plaintiff had any personal business

relationship with WEBBANK.

       35.    Given the facts delineated above, at no time since October 30, 2018 has

FINGERHUT had any information in its possession to suggest that Plaintiff owed a debt to

WEBBANK.

       36.    Given the facts delineated above, at no time since October 30, 2018 has

FINGERHUT had any information in its possession to suggest that Plaintiff was responsible to

pay a debt to WEBBANK.

       37.    Given the facts delineated above, at no time since October 30, 2018 has

WEBBANK had any information in its possession to suggest that Plaintiff owed a debt to

WEBBANK.

       38.    Given the facts delineated above, at no time since October 30, 2018 has

WEBBANK had any information in its possession to suggest that Plaintiff was responsible to pay

a debt to WEBBANK.




                                         Page 5 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 6 of 24 PageID #: 6




        39.      Experian Information Solutions, Inc., (hereinafter, “Experian”) is a consumer

reporting agency as that term is defined by 15 U.S.C. § 1681a(f). Experian is a data repository

that assembles and stores information on consumers for the purpose of furnishing consumer reports

to third parties.

        40.      Trans Union, LLC (hereinafter, “Trans Union”) is a consumer reporting agency as

that term is defined by 15 U.S.C. § 1681a(f). Trans Union is a data repository that assembles and

stores information on consumers for the purpose of furnishing consumer reports to third parties.

        41.      Consumer reports contain personal, private, and highly confidential information,

including: (i) different variations of an individual’s full name, including middle name and/or

middle initial(s); (ii) current address at which an individual resides; (iii) previous address(es) at

which an individual has resided, (iv) social security number, (v) date of birth, (vi) current telephone

number, (vii) previous known telephone number(s), (viii) current employer; (ix) former

employer(s); (x) public records, (xi) account histories with all reporting creditors, including, but

not limited to home loans, car loans, credit cards, charge cards, and store cards; and, (xii) records

of requests for a consumer report by third parties (hereinafter collectively, “Confidential

Information”).

        42.      Given the overwhelming scope of the information available when one procures a

consumer report about another, in 1970 Congress enacted the FCRA to protect consumer privacy

by requiring consumer reporting agencies to, inter alia, limit the furnishing of consumer reports

to statutorily enumerated purposes only. See TRW Inc., v. Andrews, 534 U.S. 19, 23 (2001).

        43.      The statute was created in response to “concerns about corporations’ increasingly

sophisticated use of consumers’ personal information in making credit and other decisions.” Syed

v. M-I, LLC et al., 846 F.3d 1034, 1037 (9th Cir. 2017) (citing the FCRA, Pub.L. 91-508, Section



                                            Page 6 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 7 of 24 PageID #: 7




602, 84 Stat. 1114, 1128). See also, United States v. Bormes, 568 U.S. 6, 7 (2012) (The Fair

Credit Reporting Act has as one of its purposes to “protect consumer privacy” (quotation and

citation omitted)); Cole v. U.S. Capital, 389 F.3d 719, 723 (7th Cir. 2004) (“In [§1681] Congress

made it clear that the FCRA is designed to preserve the consumer's privacy in the information

maintained by consumer reporting agencies.”).

       44.     When it enacted the FCRA, Congress found, among other things, that “[t]here is a

need to insure that consumer reporting agencies exercise their grave responsibilities with fairness,

impartiality, and a respect for the consumer's right to privacy.” 15 U.S.C. § 1681(a)(4).

       45.     Tasked with protecting a consumer’s privacy, the FCRA governs who can access

consumer report information from credit reporting agencies and for what purpose. To that end,

the FCRA enumerates certain “permissible purposes” for accessing credit reports.

                     COUNT I: CYNTHIA ESTELLE v. FINGERHUT,
                    FOR VIOLATING THE FCRA, 15 U.S.C. §1681b(f)(1)

       46.     Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.

       47.     FINGERHUT is a subscriber and user of consumer reports issued by Experian and

Trans Union.

       48.     FINGERHUT also furnishes data to Experian and Trans Union about its

experiences with its customers and potential customers.

       49.     FINGERHUT is a “furnisher” of information as contemplated by the FCRA, 15

U.S.C. § 1681s-2(a) & (b), that regularly and in the ordinary course of its business furnishes

information to one or more consumer reporting agencies about its transactions and/or other

experiences with consumers.




                                            Page 7 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 8 of 24 PageID #: 8




        50.      FINGERHUT has a symbiotic relationship with Experian and Trans Union such

that it furnishes information to Experian and Trans Union regarding its transactions and/or other

experiences with consumers while also purchasing from Experian and Trans Union information

about its customers and other consumers.

        51.      On or about August 28, 2019, despite being cognizant of the facts as delineated

above, FINGERHUT procured from Experian a copy of Plaintiff’s consumer report at which time,

FINGERHUT made a general or specific certification to Experian that FINGERHUT sought the

consumer report in connection with a business transaction initiated by Plaintiff, to review an

account to determine whether Plaintiff continued to meet the terms of said account, or for some

other permissible purpose enumerated by the FCRA.

        52.      The certification made by FINGERHUT to Experian was false.

        53.      Despite certifying to Experian that it had a permissible purpose for procuring

Plaintiff’s consumer report on August 28, 2019, FINGERHUT had no such permissible purpose.

        54.      At no time on or prior to August 28, 2019 did Plaintiff consent to FINGERHUT

obtaining her consumer report.

        55.      On or about August 28, 2019, despite being cognizant of the facts as delineated

above, FINGERHUT impermissibly procured from Experian Plaintiff’s individual and personal

credit report.

        56.      On or about August 28, 2019, at the time FINGERHUT impermissibly procured

from Experian Plaintiff’s individual and personal credit report, Plaintiff’s Confidential

Information was published to FINGERHUT.




                                           Page 8 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 9 of 24 PageID #: 9




        57.     On or about August 28, 2019, at the time FINGERHUT impermissibly procured

from Experian Plaintiff’s individual and personal credit report, FINGERHUT reviewed Plaintiff’s

Confidential Information.

        58.     On or about August 28, 2019, at the time FINGERHUT impermissibly procured

from Experian Plaintiff’s individual and personal credit report, unknown employees,

representative and/or agents of FINGERHUT viewed Plaintiff’s Confidential Information.

        59.     On or about August 28, 2019, at the time FINGERHUT impermissibly procured

from Experian Plaintiff’s individual and personal credit report, FINGERHUT obtained

information relative to Plaintiff’s credit history and credit worthiness.

        60.     Plaintiff has a right to have her Confidential Information kept private.

        61.     No individual/entity is permitted to obtain and review Plaintiff’s personal and

confidential information unless either Plaintiff provides her consent for the release of the

information or the individual/entity has a permissible purpose to obtain the confidential

information as enumerated by the FCRA.

        62.     FINGERHUT procured from Experian Plaintiff’s consumer report without her

knowledge or consent.

        63.     FINGERHUT procured from Experian Plaintiff’s consumer report without a

permissible purpose.

        64.     By its actions, when FINGERHUT impermissibly procured from Experian

Plaintiff’s individual and personal credit report, FINGERHUT invaded Plaintiff’s privacy.

        65.     By its actions, when FINGERHUT impermissibly procured from Experian

Plaintiff’s individual and personal credit report, FINGERHUT effectively intruded upon the

seclusion of Plaintiff’s private affairs.



                                            Page 9 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 10 of 24 PageID #: 10




         66.     When Plaintiff discovered that FINGERHUT had procured her personal, private

 and confidential information from Experian, Plaintiff was extremely angry, frustrated and suffered

 emotional distress resulting from FINGERHUT’s invasion of her privacy.

         67.     When Plaintiff discovered that FINGERHUT had procured her personal, private

 and confidential information from Experian, Plaintiff was extremely worried, concerned and

 frustrated that FINGERHUT’s impermissible access of her personal, private and confidential

 information from one or more consumer reporting agency could continue indefinitely.

         68.     When Plaintiff discovered that FINGERHUT had procured her Confidential

 Information from Experian, Plaintiff was concerned about the continued security and privacy of

 her Confidential Information.

         69.     When Plaintiff received her Discharge Order from the Bankruptcy Court, she

 rightfully believed that her business relationship with FINGERHUT had come to an end. When

 Plaintiff discovered that FINGERHUT had procured her Confidential Information after it had been

 sent notice of Plaintiff’s bankruptcy discharge, Plaintiff believed that FINGERHUT would

 continue to act with impunity and continue to procure her Confidential Information indefinitely.

         70.     The actions of FINGERHUT caused Plaintiff to suffer from frustration, anxiety and

 emotional distress that manifested itself such that: (i) Plaintiff had difficulty falling to sleep and/or

 staying asleep; (ii) Plaintiff had an increased appetite; and, (iii) Plaintiff suffered with headaches.

         71.     On or about September 1, 2019, despite being cognizant of the facts as delineated

 above, FINGERHUT procured from Trans Union a copy of Plaintiff’s consumer report at which

 time, FINGERHUT made a general or specific certification to Trans Union that FINGERHUT

 sought the consumer report in connection with a business transaction initiated by Plaintiff, to




                                              Page 10 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 11 of 24 PageID #: 11




 review an account to determine whether Plaintiff continued to meet the terms of said account, or

 for some other permissible purpose enumerated by the FCRA.

        72.     The certification made by FINGERHUT to Trans Union was false.

        73.     Despite certifying to Trans Union that it had a permissible purpose for procuring

 Plaintiff’s consumer report on September 1, 2019, FINGERHUT had no such permissible purpose.

        74.     At no time on or prior to September 1, 2019 did Plaintiff consent to FINGERHUT

 obtaining her consumer report.

        75.     On or about September 1, 2019, despite being cognizant of the facts as delineated

 above, FINGERHUT impermissibly procured from Trans Union Plaintiff’s individual and

 personal credit report.

        76.     On or about September 1, 2019, at the time FINGERHUT impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, Plaintiff’s Confidential

 Information was published to FINGERHUT.

        77.     On or about September 1, 2019, at the time FINGERHUT impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, FINGERHUT reviewed

 Plaintiff’s Confidential Information.

        78.     On or about September 1, 2019, at the time FINGERHUT impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, unknown employees,

 representative and/or agents of FINGERHUT viewed Plaintiff’s Confidential Information.

        79.     On or about September 1, 2019, at the time FINGERHUT impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, FINGERHUT obtained

 information relative to Plaintiff’s credit history and credit worthiness.

        80.     Plaintiff has a right to have her Confidential Information kept private.



                                            Page 11 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 12 of 24 PageID #: 12




         81.     No individual/entity is permitted to obtain and review Plaintiff’s personal and

 confidential information unless either Plaintiff provides her consent for the release of the

 information or the individual/entity has a permissible purpose to obtain the confidential

 information as enumerated by the FCRA.

         82.     FINGERHUT procured from Trans Union Plaintiff’s consumer report without her

 knowledge or consent.

         83.     FINGERHUT procured from Trans Union Plaintiff’s consumer report without a

 permissible purpose.

         84.     By its actions, when FINGERHUT impermissibly procured from Trans Union

 Plaintiff’s individual and personal credit report, FINGERHUT invaded Plaintiff’s privacy.

         85.     By its actions, when FINGERHUT impermissibly procured from Trans Union

 Plaintiff’s individual and personal credit report, FINGERHUT effectively intruded upon the

 seclusion of Plaintiff’s private affairs.

         86.     When Plaintiff discovered that FINGERHUT had procured her personal, private

 and confidential information a second time, Plaintiff’s emotional distress was aggravated;

 FINGERHUT’s invasion of her privacy caused Plaintiff to become increasingly angry and

 frustrated.

         87.     When Plaintiff discovered that FINGERHUT had procured her personal, private

 and confidential information a second time, Plaintiff’s became increasingly frustrated, concerned,

 and worried that FINGERHUT’s impermissible access of her personal, private and confidential

 information from one or more consumer reporting agency could continue indefinitely.




                                             Page 12 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 13 of 24 PageID #: 13




        88.     When Plaintiff discovered that FINGERHUT had procured her Confidential

 Information a second time, Plaintiff was seriously concerned about the continued security and

 privacy of her Confidential Information.

        89.     When Plaintiff received her Discharge Order from the Bankruptcy Court, she

 rightfully believed that her business relationship with FINGERHUT had come to an end. When

 Plaintiff discovered that FINGERHUT had procured her Confidential Information for a second

 time after it had been sent notice of Plaintiff’s bankruptcy discharge, Plaintiff believed that

 FINGERHUT would continue to act with impunity and continue to procure her Confidential

 Information indefinitely.

        90.     The actions of FINGERHUT caused Plaintiff’s frustration, anxiety and emotional

 distress become aggravated; this manifested itself such that: (i) Plaintiff had continued difficulty

 falling to sleep and/or staying asleep; (ii) Plaintiff had an increased appetite; and, (iv) Plaintiff

 suffered with headaches.

        91.     WHEREFORE, Plaintiff, CYNTHIA ESTELLE, by and through her attorneys,

 respectfully prays for Judgment to be entered in favor of Plaintiff and against FINGERHUT as

 follows:

                a.      All actual compensatory damages suffered;

                b.      Statutory damages of $1,000.00 for FINGERHUT’s violation of the FCRA;

                c.      Punitive damages;

                d.      Plaintiff’s attorneys’ fees and costs; and,

                e.      Any other relief deemed appropriate by this Honorable Court

                     COUNT II: CYNTHIA ESTELLE v. LENDINGCLUB,
                     FOR VIOLATING THE FCRA, 15 U.S.C. §1681b(f)(1)




                                            Page 13 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 14 of 24 PageID #: 14




          92.   Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

 in this complaint as though fully set forth herein.

          93.   LENDINGCLUB is a subscriber and user of consumer reports issued by Trans

 Union.

          94.   LENDINGCLUB also furnishes data to Trans Union about its experiences with its

 customers and potential customers.

          95.   LENDINGCLUB is a “furnisher” of information as contemplated by the FCRA,

 15 U.S.C. § 1681s-2(a) & (b), that regularly and in the ordinary course of its business furnishes

 information to one or more consumer reporting agencies about its transactions and/or other

 experiences with consumers.

          96.   LENDINGCLUB has a symbiotic relationship with Trans Union such that it

 furnishes information to Trans Union regarding its transactions and/or other experiences with

 consumers while also purchasing from Trans Union information about its customers and other

 consumers.

          97.   On or about April 16, 2019, despite being cognizant of the facts as delineated above,

 LENDINGCLUB procured from Trans Union a copy of Plaintiff’s consumer report at which time,

 LENDINGCLUB made a general or specific certification to Trans Union that LENDINGCLUB

 sought the consumer report in connection with a business transaction initiated by Plaintiff, to

 review an account to determine whether Plaintiff continued to meet the terms of said account, or

 for some other permissible purpose enumerated by the FCRA.

          98.   The certification made by LENDINGCLUB to Trans Union was false.

          99.   Despite certifying to Trans Union that it had a permissible purpose for procuring

 Plaintiff’s consumer report, LENDINGCLUB had no such permissible purpose.



                                            Page 14 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 15 of 24 PageID #: 15




         100.     At no time on or prior to April 16, 2019 did Plaintiff consent to LENDINGCLUB

 obtaining her consumer report.

         101.     At no time prior to April 16, 2019 did Plaintiff seek and/or apply for any lending

 opportunities with LENDINGCLUB.

         102.     On or about April 16, 2019, despite being cognizant of the facts as delineated above,

 LENDINGCLUB impermissibly procured from Trans Union Plaintiff’s individual and personal

 credit report.

         103.     On or about April 16, 2019, at the time LENDINGCLUB impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, Plaintiff’s Confidential

 Information was published to LENDINGCLUB.

         104.     On or about April 16, 2019, at the time LENDINGCLUB impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, LENDINGCLUB reviewed

 Plaintiff’s Confidential Information.

         105.     On or about April 16, 2019, at the time LENDINGCLUB impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, unknown employees,

 representative and/or agents of LENDINGCLUB viewed Plaintiff’s Confidential Information.

         106.     On or about April 16, 2019, at the time LENDINGCLUB impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, LENDINGCLUB obtained

 information relative to Plaintiff’s credit history and credit worthiness.

         107.     Plaintiff has a right to have her Confidential Information kept private.

         108.     No individual/entity is permitted to obtain and review Plaintiff’s personal and

 confidential information unless either Plaintiff provides her consent for the release of the




                                             Page 15 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 16 of 24 PageID #: 16




 information or the individual/entity has a permissible purpose to obtain the confidential

 information as enumerated by the FCRA.

         109.    LENDINGCLUB procured from Trans Union Plaintiff’s consumer report without

 her knowledge or consent.

         110.    LENDINGCLUB procured from Trans Union Plaintiff’s consumer report without

 a permissible purpose.

         111.    By its actions, when LENDINGCLUB impermissibly procured from Trans Union

 Plaintiff’s individual and personal credit report, LENDINGCLUB invaded Plaintiff’s privacy.

         112.    By its actions, when LENDINGCLUB impermissibly procured from Trans Union

 Plaintiff’s individual and personal credit report, LENDINGCLUB effectively intruded upon the

 seclusion of Plaintiff’s private affairs.

         113.    When Plaintiff discovered that LENDINGCLUB had procured her personal, private

 and confidential information from Trans Union, Plaintiff was extremely angry, frustrated and

 suffered emotional distress resulting from LENDINGCLUB’s invasion of her privacy.

         114.    When Plaintiff discovered that LENDINGCLUB had procured her personal, private

 and confidential information from Trans Union, Plaintiff was extremely worried, concerned and

 frustrated that LENDINGCLUB’s impermissible access of her personal, private and confidential

 information from one or more consumer reporting agency could continue indefinitely.

         115.    When Plaintiff discovered that LENDINGCLUB had procured her Confidential

 Information from Trans Union, Plaintiff was concerned about the continued security and privacy

 of her Confidential Information.

         116.    When Plaintiff received her Discharge Order from the Bankruptcy Court, she

 rightfully believed that her business relationship with LENDINGCLUB had come to an end. When



                                             Page 16 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 17 of 24 PageID #: 17




 Plaintiff discovered that LENDINGCLUB had procured her Confidential Information after it had

 been sent notice of Plaintiff’s bankruptcy discharge, Plaintiff believed that LENDINGCLUB

 would continue to act with impunity and continue to procure her Confidential Information

 indefinitely.

         117.    The actions of LENDINGCLUB caused Plaintiff to suffer from frustration, anxiety

 and emotional distress that manifested itself such that: (i) Plaintiff had difficulty falling to sleep

 and/or staying asleep; (ii) Plaintiff had an increased appetite; and, (iii) Plaintiff suffered with

 headaches.

         118.    WHEREFORE, Plaintiff, CYNTHIA ESTELLE, by and through her attorneys,

 respectfully prays for Judgment to be entered in favor of Plaintiff and against LENDINGCLUB as

 follows:

                 a.     All actual compensatory damages suffered;

                 b.     Statutory damages of $1,000.00 for LENDINGLCUB’s violation of the

                        FCRA;

                 c.     Punitive damages;

                 d.     Plaintiff’s attorneys’ fees and costs; and,

                 e.     Any other relief deemed appropriate by this Honorable Court.


                       COUNT III: CYNTHIA ESTELLE v. WEBBANK,
                      FOR VIOLATING THE FCRA, 15 U.S.C. §1681b(f)(1)

         119.    Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

 in this complaint as though fully set forth herein; pleading in the alternative, and without prejudice

 as to any other allegations contained herein, Plaintiff alleges the following:




                                            Page 17 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 18 of 24 PageID #: 18




        120.    WEBBANK is a subscriber and user of consumer reports issued by Experian and

 Trans Union.

        121.    WEBBANK also furnishes data to Experian and Trans Union about its experiences

 with its customers and potential customers.

        122.    WEBBANK is a “furnisher” of information as contemplated by the FCRA, 15

 U.S.C. § 1681s-2(a) & (b), that regularly and in the ordinary course of its business furnishes

 information to one or more consumer reporting agencies about its transactions and/or other

 experiences with consumers.

        123.    WEBBANK has a symbiotic relationship with Experian and Trans Union such that

 it furnishes information to Experian and Trans Union regarding its transactions and/or other

 experiences with consumers while also purchasing from Experian and Trans Union information

 about its customers and other consumers.

        124.    On or about April 16, 2019, despite being cognizant of the facts as delineated above,

 WEBBANK procured from Trans Union a copy of Plaintiff’s consumer report at which time,

 WEBBANK made a general or specific certification to Trans Union that WEBBANK sought the

 consumer report in connection with a business transaction initiated by Plaintiff, to review an

 account to determine whether Plaintiff continued to meet the terms of said account, or for some

 other permissible purpose enumerated by the FCRA.

        125.    The certification made by WEBBANK to Trans Union was false.

        126.    Despite certifying to Trans Union that it had a permissible purpose for procuring

 Plaintiff’s consumer report, WEBBANK had no such permissible purpose.

        127.    At no time on or prior to April 16, 2019 did Plaintiff consent to WEBBANK

 obtaining her consumer report.



                                            Page 18 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 19 of 24 PageID #: 19




           128.   On or about April 16, 2019, despite being cognizant of the facts as delineated above,

 WEBBANK impermissibly procured from Trans Union Plaintiff’s individual and personal credit

 report.

           129.   On or about April 16, 2019, at the time WEBBANK impermissibly procured from

 Trans Union Plaintiff’s individual and personal credit report, Plaintiff’s Confidential Information

 was published to WEBBANK.

           130.   On or about April 16, 2019, at the time WEBBANK impermissibly procured from

 Trans Union Plaintiff’s individual and personal credit report, WEBBANK reviewed Plaintiff’s

 Confidential Information.

           131.   On or about April 16, 2019, at the time WEBBANK impermissibly procured from

 Trans Union Plaintiff’s individual and personal credit report, unknown employees, representative

 and/or agents of WEBBANK viewed Plaintiff’s Confidential Information.

           132.   On or about April 16, 2019, at the time WEBBANK impermissibly procured from

 Trans Union Plaintiff’s individual and personal credit report, WEBBANK obtained information

 relative to Plaintiff’s credit history and credit worthiness.

           133.   On or about August 28, 2019, despite being cognizant of the facts as delineated

 above, WEBBANK procured from Experian a copy of Plaintiff’s consumer report at which time,

 WEBBANK made a general or specific certification to Experian that WEBBANK sought the

 consumer report in connection with a business transaction initiated by Plaintiff, to review an

 account to determine whether Plaintiff continued to meet the terms of said account, or for some

 other permissible purpose enumerated by the FCRA.

           134.   The certification made by WEBBANK to Experian was false.




                                             Page 19 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 20 of 24 PageID #: 20




         135.     Despite certifying to Experian that it had a permissible purpose for procuring

 Plaintiff’s consumer report, WEBBANK had no such permissible purpose.

         136.     At no time on or prior to August 28, 2019 did Plaintiff consent to WEBBANK

 obtaining her consumer report.

         137.     On or about August 28, 2019, despite being cognizant of the facts as delineated

 above, WEBBANK impermissibly procured from Experian Plaintiff’s individual and personal

 credit report.

         138.     On or about August 28, 2019, at the time WEBBANK impermissibly procured from

 Experian Plaintiff’s individual and personal credit report, Plaintiff’s Confidential Information was

 published to WEBBANK.

         139.     On or about August 28, 2019, at the time WEBBANK impermissibly procured from

 Experian Plaintiff’s individual and personal credit report, WEBBANK reviewed Plaintiff’s

 Confidential Information.

         140.     On or about August 28, 2019, at the time WEBBANK impermissibly procured from

 Experian Plaintiff’s individual and personal credit report, unknown employees, representative

 and/or agents of WEBBANK viewed Plaintiff’s Confidential Information.

         141.     On or about August 28, 2019, at the time WEBBANK impermissibly procured from

 Experian Plaintiff’s individual and personal credit report, WEBBANK obtained information

 relative to Plaintiff’s credit history and credit worthiness.

         142.     On or about September 1, 2019, despite being cognizant of the facts as delineated

 above, WEBBANK procured from Trans Union a copy of Plaintiff’s consumer report at which

 time, WEBBANK made a general or specific certification to Trans Union that WEBBANK sought

 the consumer report in connection with a business transaction initiated by Plaintiff, to review an



                                             Page 20 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 21 of 24 PageID #: 21




 account to determine whether Plaintiff continued to meet the terms of said account, or for some

 other permissible purpose enumerated by the FCRA.

         143.     The certification made by WEBBANK to Trans Union was false.

         144.     Despite certifying to Trans Union that it had a permissible purpose for procuring

 Plaintiff’s consumer report, WEBBANK had no such permissible purpose.

         145.     At no time on or prior to September 1, 2019 did Plaintiff consent to WEBBANK

 obtaining her consumer report.

         146.     On or about September 1, 2019, despite being cognizant of the facts as delineated

 above, WEBBANK impermissibly procured from Trans Union Plaintiff’s individual and personal

 credit report.

         147.     On or about September 1, 2019, at the time WEBBANK impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, Plaintiff’s Confidential

 Information was published to WEBBANK.

         148.     On or about September 1, 2019, at the time WEBBANK impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, WEBBANK reviewed

 Plaintiff’s Confidential Information.

         149.     On or about September 1, 2019, at the time WEBBANK impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, unknown employees,

 representative and/or agents of WEBBANK viewed Plaintiff’s Confidential Information.

         150.     On or about September 1, 2019, at the time WEBBANK impermissibly procured

 from Trans Union Plaintiff’s individual and personal credit report, WEBBANK obtained

 information relative to Plaintiff’s credit history and credit worthiness

         151.     Plaintiff has a right to have her Confidential Information kept private.



                                             Page 21 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 22 of 24 PageID #: 22




         152.    No individual/entity is permitted to obtain and review Plaintiff’s personal and

 confidential information unless either Plaintiff provides her consent for the release of the

 information or the individual/entity has a permissible purpose to obtain the confidential

 information as enumerated by the FCRA.

         153.    WEBBANK procured Plaintiff’s consumer report from Experian and Trans Union

 without her knowledge or consent.

         154.    WEBBANK procured Plaintiff’s consumer report from Experian and Trans Union

 without a permissible purpose.

         155.    By its actions, when WEBBANK impermissibly procured Plaintiff’s individual and

 personal credit report from Experian and Trans Union, WEBBANK invaded Plaintiff’s privacy.

         156.    By its actions, when WEBBANK impermissibly procured Plaintiff’s individual and

 personal credit report from Experian and Trans Union, WEBBANK effectively intruded upon the

 seclusion of Plaintiff’s private affairs.

         157.    When Plaintiff discovered that WEBBANK had procured her personal, private and

 confidential information from Experian and Trans Union, Plaintiff was extremely angry, frustrated

 and suffered emotional distress resulting from WEBBANK’s invasion of her privacy.

         158.    When Plaintiff discovered that WEBBANK had procured her personal, private and

 confidential information from Experian and Trans Union, Plaintiff was extremely worried,

 concerned and frustrated that WEBBANK’s impermissible access of her personal, private and

 confidential information from one or more consumer reporting agency could continue indefinitely.

         159.    When Plaintiff discovered that WEBBANK had procured her Confidential

 Information from Experian and Trans Union, Plaintiff was concerned about the continued security

 and privacy of her Confidential Information.



                                             Page 22 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 23 of 24 PageID #: 23




         160.      When Plaintiff received her Discharge Order from the Bankruptcy Court, she

 rightfully believed that her business relationship with WEBBANK had come to an end. When

 Plaintiff discovered that WEBBANK had procured her Confidential Information after it had been

 put on notice of Plaintiff’s bankruptcy discharge, Plaintiff believed that WEBBANK would

 continue to act with impunity and continue to procure her Confidential Information indefinitely.

         161.      The actions of WEBBANK caused Plaintiff to suffer from frustration, anxiety and

 emotional distress that manifested itself such that: (i) Plaintiff had difficulty falling to sleep and/or

 staying asleep; (ii) Plaintiff had an increased appetite; and, (iii) Plaintiff suffered with headaches.

         162.      WHEREFORE, Plaintiff, CYNTHIA ESTELLE, by and through her attorneys,

 respectfully prays for Judgment to be entered in favor of Plaintiff and against WEBBANK as

 follows:

                   a.     All actual compensatory damages suffered;

                   b.     Statutory damages of $1,000.00 for WEBBANK’s violation of the FCRA;

                   c.     Punitive damages;

                   d.     Plaintiff’s attorneys’ fees and costs; and,

                   e.     Any other relief deemed appropriate by this Honorable Court.


                                         V.      JURY DEMAND

            163.           Plaintiff hereby demands a trial by jury on all issues so triable.



                                                                 Respectfully submitted,
                                                                 CYNTHIA ESTELLE

                                                          By:     s/ David M. Marco
                                                                  Attorney for Plaintiff

     Dated: September 30, 2020

                                              Page 23 of 24
Case 1:20-cv-02543-JMS-MJD Document 1 Filed 09/30/20 Page 24 of 24 PageID #: 24




    David M. Marco
    IL Bar No. 6273315/FL Bar No. 125266
    SMITHMARCO, P.C.
    55 W. Monroe Street, Suite 1200
    Chicago, IL 60603
    Telephone: (312) 546-6539
    Facsimile: (888) 418-1277
    E-Mail:     dmarco@smithmarco.com




                                     Page 24 of 24
